DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive | moot in view of the new grounds of rejection.
The Applicant asserts on pages 17-18 of the Response:
“Applicants have amended claims 1-2, 6, 8-9, and 13; and canceled claims 4-5, 11-12, and 14-17. Thus, withdrawal of USC §112 rejection of the claims are hereby respectfully requested.”
In response, the Examiner respectfully asserts that not all of the USC §112 issues were addressed therefore USC §112 rejections of all of the claims have not been withdrawn, additionally claim 1 is rejected under USC §112 (b) in light of the amendments made.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
Surface acoustic sensing unit in claim 3
First fusion unit in claim 2 and 6
Magnetic sensing unit in claim 10
Second fusion unit in claim 9
Third fusion unit in claim 13
The limitations have been interpreted under 35 U.S.C. 112(f) because they use the generic placeholder: unit, coupled with functional language:
Surface acoustic sensing unit –configured to predict whether there is a vascular occlusion according to the blood velocity.
First fusion unit – configured to mark the blood velocity at a corresponding position in the first thermal image.
Magnetic sensing unit - configured to predict neurological changes of the brain .
Second fusion unit – configured to mark the magnetic flux at a corresponding position in the second thermal image.
Third fusion unit – configured to mark the ultrasound echoes at a corresponding position in the third thermal image.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Surface acoustic sensing unit – The specification only discloses part of the structure of the surface acoustic sensing unit, a processing device would be also required to predict whether there is a vascular occlusion. Para [0018] discloses “The surface acoustic sensing unit 122 is configured to obtain blood velocity, and then predict whether there is a vascular occlusion. In one embodiment, the surface acoustic sensing unit 122 includes a plurality of flexible surface acoustic wave sensors (SAW sensor).”
First fusion unit – the first fusion unit is interpreted as a microprocessor as disclosed in Para [0020] – “The first fusion unit 126 can be a microprocessor”.
Magnetic sensing unit - The specification only discloses part of the structure of the magnetic sensing unit, a processing device would also be required to predict neurological changes in the brain. Paras [0025]-[0026] disclose "The magnetic sensing unit 132 is configured to obtain magnetic flux, and then predict neurological changes in the brain. In one embodiment, the magnetic sensing unit 132 includes a high-sensitivity magnetic flux sensor based on Nitrogen-vacancy Diamond to measure brain magnetic signals below nT. The Nitrogen-vacancy Diamond sensor can effectively reduce the intensity of the uniform magnetic field applied to the outside (less than 1 Tesla), and forms a miniaturized monitoring system.”
Second fusion unit – the second fusion unit is interpreted as a microprocessor as disclosed in Para [0028] – “The second fusion unit 136 can be a microprocessor”.
Third fusion unit - the third fusion unit is interpreted as a microprocessor as disclosed in Para [0035] “The third fusion unit 146 can be a microprocessor.”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3, 6, 7, 8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 3, 6, and 8 recite “the surface acoustic sensing unit is configured to predict whether there is a vascular occlusion according to the blood velocity” (claim 3), “wherein the acoustic system further comprises a first shell configured to support the surface acoustic sensing unit and the first fusion unit” (claim 6), and “wherein the surface acoustic sensing unit is located inside of the first shell” (claim 8), claim 3 invoking 112(f) as stated above.  However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the surface acoustic sensing unit by saying it includes a plurality of SAW sensors as claimed in claim 2 however the specification does not disclose a corresponding structure for performing the function of predicting whether there is a vascular occlusion based on the blood velocity data therefore a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.
Claim 10 recites “the magnetic sensing unit is configured to predict neurological changes of the brain”, claim 10 invoking 112(f) as stated above. However, the written description fails to disclose the corresponding structure, material or acts for performing the claimed function and fails to clearly link the structure, material or acts to the function. The specification describes the magnetic sensing unit by saying it includes a high-sensitivity magnetic flux sensor based on Nitrogen-vacancy Diamond as recited in claim 9 however the specification does not disclose a corresponding structure for performing the function of predicting neurological changes of the brain therefore a structure is not disclosed. Due to this lack of sufficient disclosure, one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 6-10 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a first change threshold H1 and a second change threshold H2 are defined, and H1<H2; when a data change ΔA measured at different times is less than the first change threshold H1, it is judged as "no abnormality"”.  Under broadest reasonable interpretation the data change ΔA measured at different times is interpreted as being equal to the difference between data measurements at two different times (A2-A1) and the difference is compared to the threshold values.  However, Para [0042] discloses “Specifically, the judgment unit 166 compares the spectrum fusion information (A1, A2, A3, . . . ) with a big data database. A1, A2, A3, . . . are spectrum fusion information collected from a user at different times. ΔA1, ΔA2, ΔA3, . . . are changes between A1, A2, A3, . . . and the big data database, respectively.”  The examiner’s interpretation of the specification is that the data change ΔA is a difference between the spectrum fusion information and the big database and the data changes ΔA are calculated at different collection times.  Therefore, it is unclear if the “data change ΔA measured at different times” is a difference between data collected at different times or a difference between the collected data and the big database.
Dependent claims deemed rejected due to their dependency.
Claims 3, 6, and 8 recite “the surface acoustic sensing unit is configured to predict whether there is a vascular occlusion according to the blood velocity” (claim 3), “wherein the acoustic system further comprises a first shell configured to support the surface acoustic sensing unit and the first fusion unit” (claim 6), and “wherein the surface acoustic sensing unit is located inside of the first shell” (claim 8), claim 3 invoking 112(f) as stated above. The specification describes the surface acoustic sensing unit by saying it includes a plurality of SAW sensors as recited in claim 2 however the specification does not disclose a corresponding structure for performing the function of predicting whether there is a vascular occlusion based on the blood velocity data therefore a structure is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.
Claim 10 recites “the magnetic sensing unit is configured to predict neurological changes of the brain”, claim 10 invoking 112(f) as stated above. The specification describes the magnetic sensing unit by saying it includes a high-sensitivity magnetic flux sensor based on Nitrogen-vacancy Diamond as stated above however the specification does not disclose a corresponding structure for performing the function of predicting neurological changes of the brain therefore a structure is not disclosed. Therefore, it is unclear what structures are necessary to perform the claimed function and one of ordinary skill in the art would not be appraised of the metes and bounds of the claim scope given the specification in the instant application and thus the claims are rendered indefinite.

Citation of Pertinent Prior Art
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen (WO 2019045971 A1) discloses blood velocity being mapped to a thermal image on Pg. 21 Para [00098] “Referring now to Figure 1 IB, a physiological layer is represented by image color: a processed image based on one or more raw image frames of near infra-red light to reflect 2D speed distribution of blood flow velocity and perfusion of the imaged tissue/organ using Laser Speckle or Laser Doppler Imaging technology. In a first step, an 8 bit indexed color image is generated with its numerical values mapped to a predefined color map. Usually, the color ranges from blue to red (0 to 255) with blue representing no/minimum flow speed and red representing the highest flow speed that the system can detect”
Ford (US 20170281071 A) discloses magnetic energy being mapped to a thermal image in Para [0078] – “FIG. 3A through FIG. 3C illustrate several example heat maps, with epochs on the y-axis and time with respect to the stimulus time on the x-axis. Each heat map represents one complete auditory stimulation test run for one patient. Each epoch represents a response to a single stimulus. In these heat maps, white refers to a neutral (close to baseline) magnetic or electrical field as measured by one of the SQUID sensors 32, while red arbitrarily refers to a positive magnetic or electrical field and blue arbitrarily refers to a negative magnetic or electrical field. For each epoch, the color scale is normalized from blue to red based on the data in the epoch.”
Arabula Cosio (WO 2014073944 A1) discloses ultrasound echoes being mapped to a thermal image on pg. 6 para. 6 of the English translation “For the purpose of performing a differential and / or quantitative and / or qualitative analysis, thermal contrast is induced and spatial synchronization is established between the acquisition of a thermographic image and the acquisition of a sequence of ultrasound images of a portion of anatomical volume and referred to an external coordinate system defined by a spatial reference unit (7), referred to the anatomical volume and the reconstructed one in mutual spatial correspondence The spatial reference unit (7) allows to define a physical mapping of scale correspondence and spatial orientation between three-dimensional ultrasound reconstruction and thermography. This differential analysis refers to the comparison of images of the same anatomical portion, but acquired at different time points throughout the process of recovering the reference temperature after having been subjected to thermal contrast.”
Ford (US 20140000630 A1), Kandori (US 6269262 B1), and Unger (US 6088613 A) each disclose a magnetic sensor being used with ultrasound imaging.
Oyama et al. NPL 2010 (“Electric Current Imaging by Ultrasonography and SQUID Magnetometry”) discloses a magnetic sensor used together with ultrasound imaging to image the distribution of electric currents.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793